Citation Nr: 0728256	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
right hand fracture.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a left cheek scar.  

5.  Entitlement to an initial disability evaluation greater 
than 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.  The 
veteran's major depressive disorder was not caused by his 
active military service from December 1965 to December 1967.

2.  The veteran's residuals of a right hand fracture were not 
caused by his active military service from December 1965 to 
December 1967.  

3.  The veteran does not have a diagnosis of hepatitis C.  

4.  The veteran's left cheek scar was not caused by his 
active military service from December 1965 to December 1967.  

5.  The veteran's diabetes does not require regulation of 
activities.  




CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
including PTSD,  is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Service connection for residuals of a right hand fracture 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

4.  Service connection for a left cheek scar is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

5.  The criteria for a higher rating for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran does not have a diagnosis of PTSD.  In June 2003, 
the veteran failed to report for a separate VA PTSD 
examination.  However, he attended a VA PTSD screening in 
June 2003.  The examiner concluded that the veteran had 
symptoms consistent with major depressive disorder and 
diagnosed him with this condition.  While the veteran met one 
criterion for PTSD, other symptoms that would support a 
diagnosis of PTSD were too few and vague.  The veteran's VA 
and private medical records do not show a diagnosis of PTSD, 
providing highly probative evidence against this claim.  As 
the veteran does not have a diagnosis of PTSD, the Board will 
only address service connection for major depressive 
disorder.  

The veteran also does not have a diagnosis of hepatitis C.  
At his June 2003 VA examination, the veteran reported that 
the Red Cross refused to take his blood because he had 
hepatitis.  The examiner stated that there was no 
documentation of a diagnosis of hepatitis C.  The veteran had 
a normal liver test in April 2003, and no history of jaundice 
or illness suggestive of hepatitis.  The examiner did not 
provide a diagnosis of hepatitis C, but stated that the 
veteran had a "history of hepatitis but normal liver 
functions, no documentation."  

It is important for the veteran to understand that the fact 
that the Red Cross did not take his blood does not 
necessarily indicate that he has hepatitis C.  As the veteran 
does not have a current diagnosis of hepatitis C, the appeal 
must be denied.  

With regard to the veteran's major depressive disorder, 
residuals of a right hand fracture, and left cheek scar, the 
veteran has current diagnoses of these conditions and 
therefore has disabilities for VA purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for a mental disorder, a right 
hand injury, or a left cheek injury.  His December 1967 
separation examination was normal, with no remarks about a 
mental disorder, hand fracture, or cheek scar, providing 
evidence against this claim.  

The veteran underwent a PTSD screening in June 2003, where he 
was diagnosed with major depressive disorder, not PTSD.  The 
examiner did not conclude that the veteran's major depressive 
disorder was due to his period of active military service.  

The veteran's post-service treatment records do not provide a 
link between his major depressive disorder and his time in 
the military.  The post-service medical record is found to 
provide evidence against this claim, indicating a disorder 
without relationship to service.  The Board finds that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

At his June 2003 VA examination, the veteran stated that he 
fractured his right hand while in the military, and had it 
placed in a cast.  Since then, he reported weakness in pain 
in the hand.  The examiner noted that the veteran was treated 
for second metacarpophalangeal joint tenosynovitis in January 
2003.  The examiner diagnosed the veteran with arthralgias of 
the right hand, secondary to trauma, with minimal loss of 
function.  The examiner did not conclude that the right hand 
disability was service connected.  

While the examination record contains the statement "[the 
veteran] states that he suffered a crushed [sic] injury while 
in the military," it is clear that the statement reflects no 
more than a recording of medical history provided by the 
veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The veteran's VA treatment records show that he was treated 
for flexor tenosynovitis in January 2003.  The veteran 
reported the onset of pain was two to three weeks before he 
sought treatment.  The health care provider did not opine 
that the veteran's right hand pain was due to his time in the 
military.  

The veteran's post-service medical records do not provide a 
link between his period of active duty and his residuals of a 
right hand fracture.  The Board must note the lapse of 27 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board again finds 
that the post-service medical record provides evidence 
against this claim, indicating a disorder that began many 
years after service.  The Board finds that the preponderance 
of the evidence is against service connection for residuals 
of a right hand fracture.  38 U.S.C.A. § 5107(b).   The 
appeal is denied.  

At his June 2003 VA examination, the veteran reported having 
a cyst removed from his left cheek while in Vietnam.  The 
examiner noted a well-healed 1 centimeter scar on the 
veteran's left cheek and a similar scar on his left upper 
chest from a cyst removal.  The examiner diagnosed the 
veteran with a scar on the left cheek, of cosmetic 
significance only. 

The post-service medical evidence does not provide evidence 
in favor of his claim.  The evidence does not provide a link 
between his left cheek scar and his period of military 
service.  The veteran's SMRs do not document a cyst removal 
in Vietnam.  The Board finds that the preponderance of the 
evidence is against service connection for a left cheek scar.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling under Diagnostic Code (DC) 
7913, diabetes mellitus.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent evaluation is warranted when the 
diabetes requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted when the diabetes 
requires insulin, a restricted diet, and regulation of 
activities.  

In December 2006, the veteran underwent a VA diabetes 
examination.  He was first diagnosed with diabetes in 1991.  
The veteran had episodes of hypoglycemic reactions or 
ketoacidosis, but did not require hospitalization.  The 
veteran reported seeing his diabetic care provider every 
three months.  He took oral insulin and was on a restricted 
diet, but was not restricted in his ability to perform 
strenuous activities, providing evidence against this claim.  
There were no symptoms of diabetes-related peripheral 
vascular disease in his lower extremities, diabetes-related 
cardiac symptoms, or diabetes-related visual symptoms.  The 
veteran had peripheral neuropathy in his hands and feet, as 
well as erectile dysfunction (the veteran is service-
connected for these conditions).  

The veteran underwent a VA general examination in June 2003, 
the examiner did not state that the veteran's activities were 
restricted.  

Other VA treatment records reflect that the veteran has 
diabetes mellitus, but they do not show that his activities 
are restricted.  Therefore, his disability does not meet the 
criteria for a 40 percent evaluation.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's diabetes does not more closely approximate 
a 40 percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for diabetes mellitus.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003,  the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, a July 2006 VCAA letter regarding other 
claims VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  

Service connection for residuals of a right hand fracture is 
denied.  

Service connection for hepatitis C is denied.  

Service connection for a left cheek scar is denied.  

An initial disability evaluation greater than 20 percent for 
diabetes mellitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


